August 10, 2011
 
Sun Bancorp, Inc.
226 Landis Avenue
Vineland, New Jersey  08360


Ladies and Gentlemen:
 
Reference is hereby made to (i) the Securities Purchase Agreement, dated as of
July 7, 2010 (the “Securities Purchase Agreement”), between Sun Bancorp, Inc., a
New Jersey corporation (the “Company”), and WLR SBI AcquisitionCo, LLC, a
Delaware limited liability company (“WLR”); (ii) the notice given by the Company
to WLR, dated as of June 30, 2011, notifying WLR of its gross-up right under
Section 4.7 of the Securities Purchase Agreement (the “Gross-Up Right”) in
connection with a proposed private placement (the “Placement”) by the Company to
Anchorage Capital Master Offshore, Ltd. (“Anchorage”) of 996,705 shares of its
common stock, par value $1.00 per share (“Common Stock”), for $2.85 per share of
Common Stock (the “Offering Price”); (iii) the notice given by WLR, dated as of
July 11, 2011, notifying the Company of WLR’s intention to exercise the Gross-Up
Right with respect to the Common Stock issued in the Placement; and (iv) the
completion on April 11, 2011 of a private placement to WLR of 2,002,054 shares
of Common Stock in connection with the exercise of the Gross-Up Right in
connection with the underwriters’ exercise of their over-allotment option with
respect to 3,750,000 shares of Common Stock in connection with a public offering
of the Common Stock completed on March 22, 2011 (the “Option
Securities”).  Certain capitalized terms used herein have the meanings set forth
in the Securities Purchase Agreement.  This letter agreement (this “Letter
Agreement”) confirms the mutual understanding and agreement of the parties
hereto regarding the exercise by WLR of the Gross-Up Right with respect to the
Placement.
 
1.   Transaction and Purchase Price. On the terms and subject to the conditions
set forth herein, WLR hereby agrees to purchase from the Company, and the
Company agrees to issue and sell to WLR, an aggregate of 622,073 shares of
Common Stock (the “Purchased Shares”) at a price per share equal to $2.85, for
an aggregate purchase price of  $1,772,908.05 (the “Purchase Price”). The
transactions contemplated by the preceding sentence will be consummated on
August 10, 2011 (the “Closing Date”). WLR will pay the Purchase Price on the
Closing Date by wire transfer of immediately available funds to the account
previously designated by the Company. The Company will deliver one or more
certificates evidencing the Purchased Shares to WLR within one business day
following the Closing Date. The Purchased Shares will bear the legend set forth
in Section 4.3(a) of the Securities Purchase Agreement.
 
2.   Representations and Warranties of the Company. The Company represents and
warrants as of the date of this Letter Agreement (except to the extent made only
as of a specified date, in which case as of such date) to WLR that:
 
 
 

--------------------------------------------------------------------------------

 
 
       (a)  
Organization and Authority. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of New Jersey, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and failure to be so qualified would have a Material Adverse
Effect on the Company and the Company has corporate power and authority to own
its properties and assets and to carry on its business as it is now being
conducted.

 
       (b)  
Authorization.

 
         
(1) The Company has the corporate power and authority to enter into this Letter
Agreement and to carry out its obligations hereunder. This Letter Agreement has
been duly and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery of this Letter Agreement by WLR, is a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganizations, fraudulent transfer or
similar laws relating to or affecting creditors generally or by general
equitable principles (whether applied in equity or at law). No other corporate
proceedings are necessary for the execution and delivery by the Company of this
Letter Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby.

 
         
(2) Neither the execution, delivery and performance by the Company of this
Letter Agreement, nor the consummation of the transactions contemplated hereby,
will (i) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any Lien, upon any of the
properties or assets of the Company or any Company Subsidiary under any of the
material terms, conditions or provisions of (A) its certificate of incorporation
or bylaws (or similar governing documents) or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it may be bound, or to which the Company or any Company Subsidiary or any of the
properties or assets of the Company or any Company Subsidiary may be subject, or
(ii) subject to compliance with the statutes and regulations referred to in the
next paragraph, violate any ordinance, permit, concession, grant, franchise,
law, statute, rule or regulation or any judgment, ruling, order, writ,
injunction or decree applicable to the Company or any Company Subsidiary or any
of their respective  properties or assets, except in the case of clauses (i)(B)
and (ii) for such violations, conflicts and breaches that are not material to
the Company, individually or in the aggregate.

 
 
 

--------------------------------------------------------------------------------

 
 
 
         
(3) Other than the securities or blue sky laws of the various states, no notice
to, registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, or
expiration or termination of any statutory waiting period, in each case with
respect to the Company or any Company Subsidiary, is necessary for the
consummation by the Company of the transactions set forth in this Letter
Agreement.

 
      (c)  
Status of Securities. The Purchased Shares have been duly authorized by all
necessary corporate action of the Company. When issued and sold against receipt
of the consideration therefor as provided in this Letter Agreement, the
Purchased Shares will be validly issued, fully paid and nonassessable and will
not subject the holders thereof to personal liability and, except as to certain
other investors referred to in Section 3(e) hereof, will not be subject to
preemptive rights of any other stockholder of the Company, nor will such
issuance result in the violation or triggering of any price-based antidilution
adjustments under any agreement to which the Company or any Company Subsidiary
is a party.

 
       (d)  
Capitalization.  As of August 8, 2011, and immediately prior to the completion
of the transactions contemplated hereby, there were 83,080,567 shares of Common
Stock outstanding and no shares of Company Preferred Stock
outstanding.  Simultaneously with the purchase of Common Stock to be made
hereunder, the Company will also issue 1,756,159 shares of Common Stock in the
aggregate to other investors not including WLR, allocated as set forth on
Appendix A attached hereto, in respect of their contractual gross-up rights with
respect to the Placement and the Option Securities, as applicable (the
“Additional Share Issuances”).  Immediately following the completion of the
transactions contemplated hereby and the Additional Share Issuances, (i) there
will be 85,458,799 shares of Common Stock and no shares of Company Preferred
Stock outstanding and (ii) no person will have contractual gross-up or other
preemptive rights with respect to the Placement, the Option Securities or any
other securities issued by the Company on or prior to the date hereof.

 
3.    Representations and Warranties of WLR. WLR hereby represents and warrants
as of the date of this Letter Agreement (except to the extent made only as of a
specified date, in which case as of such date) to the Company that:
 
       (a)  
Organization and Authority. WLR is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and failure to be so qualified would have a Material Adverse
Effect on WLR and WLR has power and authority to own its properties and assets
and to carry on its business as it is now being conducted.

 
 
 

--------------------------------------------------------------------------------

 
 
       (b)  
Authorization.

 
 
(1) WLR has the power and authority to enter into this Letter Agreement and to
carry out its obligations hereunder. The execution, delivery and performance of
this Letter Agreement by WLR and the consummation of the transactions
contemplated hereby have been duly authorized by WLR and no further approval or
authorization is required. Assuming due authorization, execution and delivery of
this Letter Agreement by the Company, this Letter Agreement is a valid and
binding obligation of WLR enforceable against it in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganizations, fraudulent transfer or similar laws affecting
creditors generally or by general equitable principles (whether applied in
equity or at law). No other proceedings are necessary for the execution and
delivery by WLR of this Letter Agreement, the performance by it of its
obligations hereunder or the consummation by it of the transactions contemplated
hereby.

 
 
(2) Neither the execution, delivery and performance by WLR of this Letter
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by it with any of the provisions hereof, will (i) violate, conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, or result in a right of termination or acceleration of, or result in the
creation of, any Lien upon any of the properties or assets of WLR under any of
the material terms, conditions or provisions of (A) its certificate of formation
or limited liability company agreement or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which it is a party or by which it may be bound, or to which it or
any of its properties or assets may be subject, or (ii) subject to compliance
with the statutes and regulations referred to in the next paragraph, violate any
statute, rule or regulation or, to the knowledge of WLR, any judgment, ruling,
order, writ, injunction or decree applicable to WLR or any of its properties or
assets, except in the case of clauses (i)(B) and (ii) for such violations,
conflicts and breaches as would not reasonably be expected to materially and
adversely affect WLR’s ability to perform its obligations under this Letter
Agreement.

 
 
(3) No notice to, registration, declaration or filing with, exemption or review
by, or authorization, order, consent or approval of, any Governmental Entity, or
expiration or termination of any statutory waiting period, in each case with
respect to WLR, is necessary for the consummation by WLR of the transactions set
forth in this Letter Agreement.

 
       (c)  
Accredited Investor.  WLR is an accredited investor within the meaning of Rule
501(a) of Regulation D (“Regulation D”) under the Securities Act of 1933, as

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
      
amended (the “Securities Act”).  WLR has not solicited offers for, or offered or
sold, and will not solicit offers for, or offer to sell, the Purchased Shares by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

 
       (d)  
Status of Purchased Shares.  WLR acknowledges that the Purchased Shares (i) have
not been registered under the Securities Act; (ii) are “restricted securities”
within the meaning of Rule 144 under the Securities Act; (iii) may not be
offered and sold unless they are subsequently registered or qualified under the
Securities Act and any other applicable securities law or exemptions from such
registration and qualification are available; and (iv) will bear the legend set
forth in Section 4.3(a) of the Securities Purchase Agreement restricting their
resale for so long as such Purchased Shares are so restricted.

 
       (e)  
Other Gross-Up Investors.  WLR acknowledges that certain other investors have
similar gross-up rights and, concurrent with its purchase of the Purchased
Shares, such other investors will be purchasing additional shares of Common
Stock as set forth in Appendix A attached hereto.

 
4.    Survival. Each of the representations and warranties set forth in this
Letter Agreement shall survive the closing indefinitely. Except as otherwise
provided herein, all covenants and agreements contained herein shall survive for
the duration of any statutes of limitations applicable thereto or until, by
their respective terms, they are no longer operative.
 
5.    Registrable Securities. The parties hereto agree that, for the avoidance
of doubt, the definition of the term “Registrable Securities” under the
Securities Purchase Agreement shall be deemed to include the Purchased Shares.
 
6.    Amendment. No amendment or waiver of this Letter Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.
 
7.   Waivers. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. No waiver of any party to this
Letter Agreement will be effective unless it is in a writing signed by a duly
authorized officer of the waiving party that makes express reference to the
provision or provisions subject to such waiver.
 
 
 

--------------------------------------------------------------------------------

 
 
8.   Counterparts and Facsimile. For the convenience of the parties hereto, this
Letter Agreement may be executed in any number of separate counterparts, each
such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Letter Agreement may be delivered by facsimile or other comparable
electronic means and as so delivered will be deemed as sufficient as if actual
signature pages had been delivered.
 
9.   GOVERNING LAW. THIS LETTER AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.  THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREE THAT ANY SUIT OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS LETTER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY WILL BE TRIED
EXCLUSIVELY IN THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR,
IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT
LOCATED IN THE CITY AND COUNTY OF NEW YORK AND THE PARTIES AGREE TO SUBMIT TO
THE JURISDICTION OF, AND TO VENUE IN, SUCH COURTS.
 
10.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
11.    Notices. The provisions of Section 6.7 of the Securities Purchase
Agreement are incorporated herein by reference as if set out in full herein.
 
12.    Expenses.  The Company shall reimburse WLR up to $10,000 for all
out-of-pocket fees and expenses (including fees and expenses of legal counsel)
incurred in connection with the transactions contemplated hereby.
 
13.    Entire Agreement, Etc. (a) This Letter Agreement, together with
Sections 4.6 and 4.7 of the Securities Purchase Agreement, constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof; (b) the terms and conditions of this
Letter Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors, and with respect to WLR, its permitted
assigns; and (c) this Letter Agreement will not be assignable by operation of
law or otherwise (any attempted assignment in contravention hereof being null
and void), except that WLR shall be permitted to assign its rights or
obligations hereunder to (i) any Affiliate entity (any such transferee shall be
included in the term “WLR”); provided, further, that no such assignment shall
relieve WLR of any of its obligations under this Letter Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
14.    Severability. If any provision of this Letter Agreement or the
application thereof to any person (including, the officers and directors of WLR
and the Company) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.
 
 
15.    No Third Party Beneficiaries. Nothing contained in this Letter Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto, any benefit, right or remedies.
 


 
[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

If the foregoing accurately reflects your understanding and agreement, please
acknowledge the same by signing this Letter Agreement where indicated below and
returning to us a copy of this letter.
 

   
Sincerely
           
WLR SBI ACQUISITIONCO, LLC
                   
By:
WLR Recovery Fund IV, L.P.,
     
Its Sole Manager
           
By:
WLR Recovery Associates IV LLC,
     
Its General Partner
           
By:
WL Ross Group, L.P.,
     
Its Managing Member
           
By:
El Vedado, LLC,
     
Its General Partner
           
By:
/s/ Michael J. Gibbons       
Name: Michael J. Gibbons
     
Title:
       





Acknowledged and agreed as of the date first above written.
 
SUN BANCORP, INC.
       
By:
/s/ Thomas X. Geisel
   
Name: Thomas X. Geisel
Title: President and Chief Executive Officer
 














 
 

--------------------------------------------------------------------------------

 

Appendix A




Investor
Number of Shares Being Purchased
WLR SBI AcquisitionCo, LLC
622,073
Maycomb Holdings II, LLC
82,278
Maycomb Holdings III, LLC
82,526
Maycomb Holdings IV, LLC
82,526
NFI Interactive Logistics, LLC
73,300
Bernard A. Brown
74,230
Sidney R. Brown
122,434
Jeffrey S. Brown
68,710
Anne E. Koons
2,500
The Four B’s
73,300
National Freight, Inc.
36,450
National Distribution Centers, L.P.
61,200
Anchorage Capital Master Offshore, Ltd.
996,705




--------------------------------------------------------------------------------